Citation Nr: 1022659	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  09-43 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for the cause of the 
Veteran's death.

2.  Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from November 1940 to 
September 1945.  He died in February 2006.  The appellant is 
his widow.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2009 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.

The Board notes that in a VA Form 646, Statement of 
Accredited Representative in Appealed Case, the appellant's 
representative stated the appellant was withdrawing the issue 
of entitlement to Dependency and Indemnity Compensation under 
38 U.S.C.A. § 1318.  As such, this issue is no longer on 
appeal.  

The issue of entitlement to service connection for the caused 
of death addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The appellant was denied service connection for the cause 
of death August 2006.  The appellant did not perfect an 
appeal to that decision and it became final.

2. The evidence added to the record since the August 2006 
decision relates to an unestablished fact necessary to 
substantiate the claim.


CONCLUSIONS OF LAW

1.  The August 2006 decision, which denied service connection 
for the cause of the Veteran's death, is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2009).

2.  New and material evidence to reopen the appellant's claim 
for service connection for the cause of the Veteran's death 
has been submitted, and the claim is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2009 ).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  In the instant case, since the 
appellant's claim is being reopened, any deficiencies with 
regard to VCAA are harmless and nonprejudicial and VCAA 
analysis is not required.  

New and Material

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  An exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The appellant has appealed the denial of the claim for 
service connection for the cause of death.  The appellant's 
claim for service connection for the cause of death was 
denied in an August 2006 rating decision.  The RO found that 
the there was no evidence showing that the Veteran's death 
was related to his military service.  The appellant did not 
appeal that decision and it became final. 

At the time of the prior denial, the evidence of record 
included: service medical records which were completely 
silent for any treatment of hypertension or any other 
cardiovascular disease; a death certificate showing the 
Veteran died in February 2006 of a myocardial infraction with 
differential arteriosclerosis as the underlying cause of 
death; and post-service treatment records showing treatment 
for the amputation of the right arm. 

Added to the record since the prior denial are: a May 2008 
letter from the Veteran's cardiologist wherein he states that 
in his opinion, the amputation of the Veteran's arm resulted 
in worsening of his atherosclerosis which shortened his life; 
private treatment records showing treatment for cardiac 
disease; and, a VA opinion of February 2009 wherein the VA 
examiner stated that he saw no connection whatsoever between 
the Veteran's service connected right arm amputation and his 
death from a myocardial infarction.

On careful review of the record, the Board has determined 
that new and material evidence has been submitted to reopen 
the appellant's claim for service connection for the cause of 
death.  Since the prior final denial, the appellant has 
submitted a letter from the Veteran's treating physician 
wherein he stated that the amputation of the Veteran's right 
arm worsened his health which worsened his atherosclerotic 
heart disease and therefore shortening his life.  In essence, 
the Veteran's cardiologist provided a positive nexus opinion 
between the Veteran's right arm amputation and the cause of 
his death.  As such, the evidence relates to a previously 
unestablished fact, a nexus between death and service-
connected disability.  Thus, the Board concludes that new and 
material evidence has been presented to reopen the claim.

The Board finds that May 2008 letter from the Veteran's 
cardiologist constitutes new and material evidence in that is 
not cumulative nor redundant of previously submitted 
evidence, and relate to a previously unestablished fact.  
Accordingly, the Board finds that new and material evidence 
has been submitted to reopen the claim.


ORDER

The application to reopen the claim for service connection 
for the cause of the Veteran's death is granted.




REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103(a), 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Additionally, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.

The appellant is seeking service connection for the cause of 
the Veteran's death.  She argues that the service connected 
amputation of the right arm contributed to the Veteran's 
death.

The Veteran died in February 2006.  The immediate cause of 
death was noted to be myocardial infarction with differential 
arteriosclerosis as the underlying cause of death.  

In a VA Form 21-4142, Authorization and Consent to Release 
Information to the VA, the appellant's daughter stated that 
the Veteran had been treated for 15 years by Dr. H.  She 
further stated that Dr. H. was the Veteran's main doctor.  A 
review of the claim file shows that the RO requested 
treatment records from Dr. P.H. in October 2008 and November 
2008, however, there is no response in the record either 
positive or negative.  Moreover, while the record does 
contain some treatment records from Dr. P.H., these are only 
from 1998 and were submitted as a response to a records 
request from the Spohn Health System, Spohn Hospital 
Shoreline.  Finally, the Board notes that the appellant was 
not properly informed that the RO had not been able to obtain 
Dr. P.H.'s records.  Indeed, the only notice to the appellant 
that the records were not secured was in the statement of the 
case of October 2009.  Considering that the appellant is not 
being represented during the appeal, the Board finds that the 
notification that the records had not been obtained was not 
adequate to properly inform her of the issue and alternatives 
to ensure the evidence would be considered.  

The Board acknowledges that the RO requested the records 
twice, however, the Board finds the records are necessary to 
properly decide the appellant's claim.  Indeed, a May 2008 
letter from Dr. P.H. states that in his opinion the 
amputation of the Veteran's arm adversely impacted his 
overall medical condition and resulted in worsening of his 
atherosclerosis which shortened his life.  Dr. P.H. based his 
opinion on his ongoing treatment of the Veteran.  Treatment 
records from Dr. P.H. are necessary to ensure that Dr. P.H.'s 
opinion is based on an accurate factual basis.  

Upon consideration of the facts as stated above, the Board 
finds that the RO should once again attempt to obtain Dr. 
P.H.'s treatment records.  If they are not successful, the RO 
should properly inform the appellant of the same via a letter 
which explains to the appellant that she may submit the 
records herself.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  After obtaining any necessary 
authorization, request all treatment 
records for the Veteran from Dr. P.H.  
If no records are available or are 
otherwise not received from that 
physician, inform the appellant of this 
and explain VA's efforts in attempting 
to obtain the records, and advise her 
that she is free to submit the records 
herself.  A reasonable amount of time 
should be provided to the appellant for 
her submission of the records if 
needed.  All efforts to obtain the 
records should be documented in the 
claim file.  

2.  After the above requested 
development, and after any other 
development indicated by the state of 
the record, readjudicate the issue on 
appeal.  If the benefit sought remains 
denied, the appellant should be 
provided a supplemental statement of 
the case and an appropriate period of 
time for response. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


